UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan St. Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end:October 31, 2010 Date of reporting period:October 31, 2010 Item 1. Reports to Stockholders. EDGAR LOMAX VALUE FUND Annual Report October 31, 2010 Dear Fellow Shareholder: We are pleased to report the completion of another strong year for the Edgar Lomax Value Fund.In the face of a continuing weak economy and a stock market that has favored large “growth” stocks (over large “value”) for four consecutive years, our blue-chip holdings have delivered the following total annualized returns through October 31, 2010: Fund S&P 500 Index S&P/Citigroup Value Index 1-year 16.52% 16.52% 15.54% 5-year 1.52% 1.73% 0.17% 10-year 2.39% -0.02% 0.87% We have clearly done very well against the broad-market S&P 500, outperforming it over the past ten years; moreover, the Fund has significantly outpaced the S&P 500’s value sub-index the S&P/Citigroup Value over all three time frames.Finally, the Fund’s net expense ratio is 0.92%*, while its gross expense ratio is 1.72%. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling (866) 205-0524. Now, let us briefly look at the environment in which we are operating.The economy has not yet shown clear signs of a strong and lasting recovery.Far too many individuals remain unemployed, and American households and the federal government are carrying huge debt burdens.From our studies, we would expect these facts to compel additional caution among investors.However, most market participants have actually favored higher-risk (that is, growth and, even, small-cap) stocks since the financial crisis first began to unfold in late 2007.In our opinion, this development is the direct result of the federal government’s “fiscal stimulus” and “monetary easing” programs. The inclinations of other investors, however, should not concern any of us.On the contrary, you have seen the performance results in the table above.The Fund has done quite well, even as its large-cap value holdings have not yet enjoyed the excitement currently afforded those aforementioned “riskier” stock categories.History suggests that the investment winds will one day find the backs of “blue chip” stocks such as those in our portfolio, and we * Figures are from the Fund’s prospectus dated 2/28/10. The Advisor has contractually agreed to waive its fees and/or absorb expenses of the Fund to ensure that Net Annual Fund Operating Expenses do not exceed 0.99% (excluding “Acquired Funds Fees and Expenses and extraordinary expenses”) through at least 2/28/11. The Advisor may be reimbursed for a period of three years from the date of the expense waiver. The term of the expense reimbursement agreement is indefinite, and it can only be terminated by the Board of Trustees. In addition, the Advisor has voluntarily agreed to waive a portion of its investment advisory fee contingent upon the Fund’s performance versus the S&P 500 Value Index. While the Advisor may discontinue its voluntary waiver at any time, it has no intention of doing so. With these waivers, actual net annual fund operating expenses were 0.92% in the past fiscal year. will then hopefully witness the even stronger performance of which they are capable.Until then, we believe our companies’ bargain prices and their historically consistent levels of profitability keep them well-positioned to produce solid long-term performance regardless of the type of market that may dominate in the short run. The “Schedule of Investments” included in this report is full of examples of longtime pillars of the U.S. economy mature companies, many of which rose substantially in value during the 12 months ended October 31, 2010.Kraft and McDonald’s, which we believe are well-run corporations, benefitted from society’s appetite for nearly all things edible, netting respective returns of 21% and 36%.Both have enjoyed steady revenues and profits, enabling them to pay current dividends of 3-4% annually to investors.On the other hand, the steady demand for medications did not similarly boost (at least not yet) Pfizer’s stock price, which climbed just over 6% for the same period.As we said this past April 30, we find Pfizer clearly undervalued and are patiently collecting a nearly-5% annual dividend while we wait for other investors to recognize this apparent gem. Once again, we greatly appreciate your investment in the Fund and your apparent confidence in us.We take neither for granted.Meanwhile, we will continue to seek strong returns with, to the best of our ability, the lowest possible risk. Cordially, Randall R. Eley Phillip A. Titzer Chief Investment Officer Portfolio Manager Mutual fund investing involves risk; principal loss is possible. Growth stocks typically are more volatile than value stocks; however, value stocks have a lower expected growth rate in sales and earnings. Investment performance reflects expense waivers in effect. In the absence of such waivers, total return would be reduced. The opinions expressed are those of the investment advisor, are subject to change, and forecasts made cannot be guaranteed. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. Please see the Schedule of Investments in this report for current Fund holdings information. The S&P 500R Index is an unmanaged capitalization-weighted index of 500 stocks designed to represent the broad domestic economy. The S&P/Citigroup Value Index is a market-value-weighted index of stocks in the S&P 500 Index which exhibit strong value characteristics. You cannot invest directly in an index. 2 EDGAR LOMAX VALUE FUND Comparison of the change in value of a hypothetical $10,000 investment in the Edgar Lomax Value Fund vs. the S&P 500R Index, the S&P 500R/Citigroup Value Index, and the Lipper Large-Cap Value Funds Index Total Return: One Year Five Years2 Ten Years2 Edgar Lomax Value Fund1 16.52% 1.52% 2.39% S&P 500R Index 16.52% 1.73% -0.02% S&P 500R/Citigroup Value Index 15.54% 0.17% 0.87% Lipper Large-Cap Value Funds Index 13.06% 0.95% 1.16% Past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling (866) 205-0524. Returns reflect reinvestment of dividends and capital gains distributions.Fee waivers are in effect.In the absence of fee waivers, returns would be reduced. The performance data and graph do not reflect the deduction of taxes that a shareholder would pay on dividends, capital gains distributions, or redemption of Fund shares. Indices do not incur expenses and are not available for investment. The S&P 500R Index is an unmanaged capitalization-weighted index of 500 stocks designed to represent the broad domestic economy. The S&P 500R/Citigroup Value Index is a market-value-weighted index of stocks in the S&P 500R Index which score highest based on an average of book-to-price ratio, sales-to-price ratio and earnings-to-price ratio, representing 50% of the total market value of the S&P 500R Index. The Lipper Large-Cap Value Funds Index consists of the largest funds as tracked by Lipper, Inc.Large Cap Value Funds seek long-term growth of capital by investing in companies that are considered to be undervalued relative to a major unmanaged stock index based on price-to-current earnings, book value, asset value, or other factors. Lipper rankings are based on total returns, including reinvestment of dividends and capital gains for the stated period; this calculation does not include sales charges. 1 The Fund commenced operations on December 12, 1997. 2 Average Annual Total Return represents the average annual change in account value over the period indicated. 3 EDGAR LOMAX VALUE FUND EXPENSE EXAMPLE at October 31, 2010 (Unaudited) Shareholders in mutual funds generally incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, reinvested dividends, or other distributions; redemption fees; and exchange fees; and (2) ongoing costs, including management fees; distribution and/or service fees; and other Fund expenses. The Edgar Lomax Value Fund is a no-load mutual fund and has no shareholder transaction expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (5/01/1010/31/10). Actual Expenses The first line of the table below provides information about actual account values and actual expenses, with actual net expenses being limited to 0.99% per the advisory agreement. The Advisor has voluntarily agreed to waive a portion of its advisory fee contingent upon the Fund’s performance versus the S&P 500R Value Index (see Note 4 of the Notes to Financial Statements). The amount of the voluntary waiver will depend upon the size of the Fund’s assets as of the end of each month. If the Advisor waives advisory fees under this arrangement, it has also agreed to absorb all expenses, other than advisory fees. For the six months ended October 31, 2010, the Fund’s aggregate annual operating expenses were 0.99%. Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. The Example below includes, but is not limited to, management fees, fund accounting, custody and transfer agent fees. You may use the information in the first line of the table, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period’’ to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and will not help you determine the relative total costs of owning different funds, as they may charge transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Beginning Ending Expenses Paid Account Value Account Value During Period* 5/01/10 10/31/10 5/01/10 - 10/31/10 Actual Hypothetical (5% return before expenses) *Expenses are equal to the Fund’s annualized expense ratio of 0.99%, multiplied by the average account value over the period, multiplied by 184 (days in most recent fiscal half-year)/365 days to reflect the one-half year expense. 4 EDGAR LOMAX VALUE FUND INDUSTRY ALLOCATION OF PORTFOLIO ASSETS at October 31, 2010 (Unaudited) Percentages represent market value as a percentage of total investments. 5 EDGAR LOMAX VALUE FUND SCHEDULE OF INVESTMENTS at October 31, 2010 Shares COMMON STOCKS: 95.82% Value Amusement, Gambling, and Recreation Industries - 1.52% The Walt Disney Co. $ Beverage and Tobacco Product Manufacturing - 2.26% Altria Group, Inc. Coca Cola Co. PepsiCo, Inc. Building Material and Garden Equipment - 4.38% The Home Depot, Inc. Lowe's Companies, Inc. Chemical Manufacturing - 19.50% Abbott Laboratories Avon Products, Inc. Bristol-Myers Squibb Co. Colgate Palmolive Co. E. I. du Pont de Nemours and Co. Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. Procter & Gamble Co. Computer and Electronic Product Manufacturing - 3.22% Hewlett-Packard Co. Intel Corp. Raytheon Co. Computer and Peripheral Equipment Manufacturing - 0.81% International Business Machines Corp. The accompanying notes are an integral part of these financial statements. 6 EDGAR LOMAX VALUE FUND SCHEDULE OF INVESTMENTS at October 31, 2010, continued Shares COMMON STOCKS: 95.82% Value Couriers and Messengers - 0.55% United Parcel Service, Inc. - Class B Credit Intermediation and Related Activities - 0.49% Regions Financial Corp. Food Manufacturing - 6.79% Campbell Soup Co. HJ Heinz Co. Kraft Foods, Inc. - Class A Food Services and Drinking Places - 4.79% McDonald's Corp. General Merchandise Stores - 3.28% Target Corp. Walgreen Co. Health and Personal Care Stores - 5.22% CVS Caremark Corp. Wal-Mart Stores, Inc. Insurance Carriers and Related Activities - 2.61% The Allstate Corp. 1 Berkshire Hathaway, Inc. - Class A (a) Berkshire Hathaway, Inc. - Class B (a) UnitedHealth Group, Inc. The accompanying notes are an integral part of these financial statements. 7 EDGAR LOMAX VALUE FUND SCHEDULE OF INVESTMENTS at October 31, 2010, continued Shares COMMON STOCKS: 95.82% Value Machinery Manufacturing - 6.24% Baker Hughes, Inc. Caterpillar, Inc. General Electric Co. National-Oilwell Varco, Inc. Management of Companies and Enterprises - 0.72% Goldman Sachs Group, Inc. Merchant Wholesalers, Nondurable Goods - 0.55% Sara Lee Corp. Petroleum and Coal Products Manufacturing - 7.51% Chevron Corp. ConocoPhillips Exxon Mobil Corp. Securities, Commodity Contracts, and Other Finance - 0.56% NYSE Euronext Support Activities for Mining - 2.30% Halliburton Co. Telecommunications - 8.11% AT&T, Inc. Frontier Communications Corp. Verizon Communications, Inc. Transportation and Warehousing - 0.43% Lockheed Martin Corp. The accompanying notes are an integral part of these financial statements. 8 EDGAR LOMAX VALUE FUND SCHEDULE OF INVESTMENTS at October 31, 2010, continued Shares COMMON STOCKS: 95.82% Value Transportation Equipment Manufacturing - 8.12% The Boeing Co. General Dynamics Corp. Honeywell International, Inc. United Technologies Corp. Utilities - 5.86% American Electric Power Co., Inc. Entergy Corp. Exelon Corp. Southern Co. TOTAL COMMON STOCKS (Cost $21,050,188) Shares SHORT-TERM INVESTMENTS: 3.94% Value AIM STIT-STIC Prime Portfolio - Institutional Class, 0.14% (b) $ TOTAL SHORT-TERM INVESTMENTS (Cost $971,939) Total Investments in Securities (Cost $22,022,127) - 99.76% Other Assets in Excess of Liabilities - 0.24% NET ASSETS - 100.00% $ (a) Non-income producing security. (b) Rate shown is the 7-day yield as of October 31, 2010. The accompanying notes are an integral part of these financial statements. 9 EDGAR LOMAX VALUE FUND STATEMENT OF ASSETS AND LIABILITIES at October 31, 2010 ASSETS Investments in securities, at value (identified cost $22,022,127) $ Receivables Dividends and interest Fund shares sold Prepaid expenses Total assets LIABILITIES Payables Audit fees Transfer agent fees and expenses Advisory fees Administration fees Fund accounting fees Shareholder reporting Chief Compliance Officer fee Custody fees Accrued other expenses Total liabilities NET ASSETS $ Net asset value, offering and redemption price per share [$24,694,787/2,577,535 shares outstanding; unlimited number of shares (par value $0.01) authorized] $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed net investment income Accumulated net realized loss on investments ) Net unrealized appreciation on investments Net assets $ The accompanying notes are an integral part of these financial statements. 10 EDGAR LOMAX VALUE FUND STATEMENT OF OPERATIONS For the year ended October 31, 2010 INVESTMENT INCOME Dividends $ Interest Total investment income EXPENSES Advisory fees (Note 4) Administration fees (Note 4) Transfer agent fees and expenses (Note 4) Fund accounting fees (Note 4) Registration fees Audit fees Legal fees Chief Compliance Officer fee (Note 4) Trustee fees Custody fees (Note 4) Insurance expense Reports to shareholders Other expenses Total expenses Less: advisory fee waiver and absorption (Note 4) ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain on investments Net change in unrealized appreciation on investments Net realized and unrealized gain on investments Net Increase in Net Assets Resulting from Operations $ The accompanying notes are an integral part of these financial statements. 11 EDGAR LOMAX VALUE FUND STATEMENT OF CHANGES IN NET ASSETS Year Year Ended Ended October 31, 2010 October 31, 2009 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain (loss) on investments ) Net change in unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of year End of year $ $ Undistributed net investment income at end of year $ $ (a) A summary of share transactions is as follows: Year Year Ended Ended October 31, 2010 October 31, 2009 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued on reinvestments of distributions Shares redeemed ) Net increase $ $ The accompanying notes are an integral part of these financial statements. 12 EDGAR LOMAX VALUE FUND FINANCIAL HIGHLIGHTS For a share outstanding throughout each year Year Ended October 31 Net asset value, beginning of year $ Income from investment operations: Net investment income Net realized and unrealized gain (loss) on investments ) Total from investment operations ) Less distributions: From net investment income ) From net realized gain on investments — — ) ) ) Total distributions ) Net asset value, end of year $ Total return % % -34.86 % % % Ratios/supplemental data: Net assets, end of year (thousands) $ Ratio of expenses to average net assets: Before fees waived and expenses absorbed % After fees waived and expenses absorbed % Ratio of net investment income to average net assets: Before fees waived and expenses absorbed % After fees waived and expenses absorbed % Portfolio turnover rate % The accompanying notes are an integral part of these financial statements. 13 EDGAR LOMAX VALUE FUND NOTES TO FINANCIAL STATEMENTS at October 31, 2010 NOTE 1 – ORGANIZATION The Edgar Lomax Value Fund (the “Fund”) is a diversified series of Advisors Series Trust (the “Trust”), which is registered under the Investment Company Act of 1940 as an open-end management investment company.The Fund’s investment objective is to seek growth of capital, with a secondary objective of providing income.The Fund began operations on December 12, 1997. NOTE 2 - SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund. These policies are in conformity with accounting principles generally accepted in the United States of America. A. Security Valuation: All investments in securities are recorded at their estimated fair value, as described in note 3. B. Federal Income Taxes: It is the Fund’s policy to comply with the requirements of Subchapter M of the Internal Revenue Code applicable to regulated investment companies and to distribute substantially all of its taxable income to its shareholders. Therefore, no Federal income or excise tax provision is required. The Fund recognizes the tax benefits of uncertain tax positions only where the position is “more likely than not” to be sustained assuming examination by tax authorities.Management has analyzed the Fund’s tax positions, and has concluded that no liability for unrecognized tax benefits should be recorded related to uncertain tax positions taken on returns filed for open tax years 20072009, or expected to be taken in the Fund’s 2010 tax returns.The Fund identifies its major tax jurisdictions as U.S. Federal and the state of Arizona; however, the Fund is not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will change materially in the next twelve months. C. Securities Transactions, Income and Distributions: Securities transactions are accounted for on the trade date. Realized gains and losses on securities sold are determined on a first-in, first-out basis.Interest income is recorded on an accrual basis.Dividend income and distributions to shareholders are recorded on the ex-dividend date. The Fund distributes substantially all net investment income, if any, and net realized capital gains, if any, annually.The amount of dividends and distributions to shareholders from net investment income and net realized capital gains is determined in accordance with Federal income tax regulations, which differs from accounting principles generally accepted in the United States of America.To the extent these book/ tax differences are permanent, such amounts are reclassified within the capital accounts based on their Federal tax treatment. 14 EDGAR LOMAX VALUE FUND NOTES TO FINANCIAL STATEMENTS at October 31, 2010, continued D. Use of Estimates: The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of increases and decreases in net assets during the reporting period. Actual results could differ from those estimates. E. Reclassification of Capital Accounts: Accounting principles generally accepted in the United States of America require that certain components of net assets relating to permanent differences be reclassified between financial and tax reporting. These reclassifications have no effect on net assets or net asset value per share. F. Events Subsequent to the Fiscal Year End:In preparing the financial statements as of October 31, 2010, management considered the impact of subsequent events for potential recognition or disclosure in the financial statements. NOTE 3SECURITIES VALUATION The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types.These inputs are summarized in the three broad levels listed below: Level 1 Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Following is a description of the valuation techniques applied to the Fund’s major categories of assets and liabilities measured at fair value on a recurring basis. Equity Securities - The Fund’s investments are carried at fair value. Securities that are primarily traded on a national securities exchange shall be valued at the last sale price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale on such day, at the mean between the bid and asked prices.Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be 15 EDGAR LOMAX VALUE FUND NOTES TO FINANCIAL STATEMENTS at October 31, 2010, continued valued using the NASDAQ Official Closing Price (“NOCP”).If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices.Over-the-counter securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price.Investments in other mutual funds are valued at their net asset value per share.To the extent, these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Securities for which market quotations are not readily available or if the closing price does not represent fair value, are valued following procedures approved by the Board of Trustees.These procedures consider many factors, including the type of security, size of holding, trading volume and news events.Depending on the relative significance of the valuation inputs, these securities may be classified in either level 2 or level 3 of the fair value hierarchy. Short-Term Notes - Short-term notes having a maturity of less than 60 days are valued at amortized cost, which approximates market value.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s securities as of October 31, 2010: Level 1 Level 2 Level 3 Total Equity Amusement, Gambling, and Recreation Industries $ $
